Citation Nr: 0324031	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  94-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee. 

4.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the right knee.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel






INTRODUCTION

The veteran had active service from August 1972 to August 
1976.  He had active duty for training from December 1986 to 
July 1987.  He served in the Air National Guard of California 
and as a Reservist of the Air Force from December 1983 to 
June 1986.  He has unverified service in the National Guard 
from August 1976 to December 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993 from 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to service connection for bilateral hearing loss.  
In a subsequent rating decision, the RO granted entitlement 
to service connection for hearing loss of the left ear.  

The RO also granted service connection for bilateral 
chondromalacia patellae and assigned a 10 percent evaluation 
from April 1992.  The veteran disagreed with the assigned 
evaluation.   

During the pending appeal, the case was transferred to the 
jurisdiction of the Oakland, California RO.  

This matter also arises from a June 1996 rating decision 
wherein service connection for a right hip disorder secondary 
to altered gait due to the service-connected disability of 
chondromalacia patellae was denied.  

In addition, in the June 1996 rating decision, the RO 
assigned a 10 percent evaluation for chondromalacia patella 
of each knee effective from April 1992.  

Although during the pending appeal, an increased evaluation 
was granted for bilateral chondromalacia patellae, the case 
is considered still on appeal for a higher evaluation.  


In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (hereinafter 
CAVC) held that when the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.

The RO scheduled a hearing for the veteran in March 1998 as 
requested by him; however, he did not report for the hearing.  

The Board notes that the veteran was awarded a total 
disability rating for compensation purposes based on 
individual unemployability in an August 2000 rating decision.  

The Board further notes that the veteran wrote in February 
2002 that he was due compensation from his claims on his 
knees as there was an earlier effective date issue on the 
award.  

This question, however, was raised before by the veteran in 
December 2000 when he wrote that he should have received a 
retroactive award for his service-connected bilateral knee 
disability to the date of his claim in April 1992.  

The RO replied in January 2001 that the initial 10 percent 
for his bilateral knee disorder was effective from April 
1992.  The benefit was increased to 20 percent in a June 1996 
rating decision and he was paid accordingly.  

The June 1996 rating decision shows that a 10 percent 
disability was assigned for chondromalacia patella of each 
knee effective from April 1992.  The RO should seek 
clarification from the veteran as to the effective date issue 
he is claiming.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
establishes that the veteran does not have a chronic acquired 
right hip disorder linked to service on any basis; nor is a 
right hip disorder causally related to a service-connected 
disability; and an osteoarthritic process was not manifested 
therein to a compensable degree during the first post service 
year.  

2.  The veteran does not have a hearing loss in the right ear 
for VA compensation purposes under the law.

3.  Bilateral chondromalacia patellae is manifested by pain 
and occasional giving way.  


CONCLUSIONS OF LAW

1.  A chronic acquired right hip disorder was not incurred in 
or aggravated by active service; nor was one proximately due 
to, the result of, or aggravated by a service-connected 
disability; and osteoarthritis thereof was not manifested to 
a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  Hearing loss disability of the right ear was not incurred 
in or aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) of 
the right ear be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for chondromalacia patella of the left 
knee have not. been met.  38 U.S.C.A. 1155, 5103a, 5103A, 
5107 (West 2002); 38 C.F.R. 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2002).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for chondromalacia patella of the right 
knee have not. been met.  38 U.S.C.A. 1155, 5103a, 5103A, 
5107; 38 C.F.R. 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Right hip

Service medical records show that in January 1977, other than 
broken bones to include a childhood injury and a broken right 
ankle in 1975, the veteran denied having other 
musculoskeletal disorders.  He had a normal clinical 
evaluation for lower extremities and spine, other 
musculoskeletal.  

A periodic flying class III examination in July 1977 had a 
normal clinical evaluation for lower extremities and spine, 
other musculoskeletal.  In a July 1978 report of medical 
history for an annual update the veteran denied swollen or 
painful joints and recurrent back pain.  

In December 1983 there was a normal clinical evaluation for 
spine and other musculoskeletal.  For the lower extremities, 
findings were related to the knees and no right hip 
disability was recorded. 

At a July 1986 examination the veteran did not report a 
history of a right hip disorder or complaints.  He also 
denied recurrent back pain.  The clinical evaluation was 
normal for lower extremities and spine, other 
musculoskeletal.   

In a June 1987 report of medical history, the veteran denied 
swollen or painful joints and recurrent back pain.  

At a VA Compensation and Pension (C&P) examination in March 
1994 for claims primarily regarding his knees and low back, 
the veteran also complained of right buttock pain.  The 
pertinent clinical finding was that the right buttock had a 
mild muscular tenderness.  

Rating decisions in December 1994 and December 1995 denied 
service connection for lumbar and right hip muscle pain.  

Subsequently, the veteran claimed his right hip disability 
was secondary to his service-connected bilateral knee 
disorder.  

The veteran was afforded a VA C&P examination in May 1996 and 
related a history of hip symptoms that started while he was 
in service and had been chronic since that time.  Operating a 
car and walking were limited by pain in the back, hip and 
knee areas.  He complained that back pain radiated into the 
lateral portion of the right hip.

The examiner commented that the veteran had given a history 
of hip pain in the military and based on his history there 
would be a direct relationship of the hip to the military.  
If, there was no back pain in the military and not for four 
years post service, then the current hip problems probably 
did not relate to the military.  The examiner further 
commented that the hip problems probably do not relate to 
knee symptoms.

At a VA C&P examination in December 1999 the veteran claimed 
a right hip condition as being aggravated by the bilateral 
chondromalacia patellae.  There was a diagnosis of right hip 
arthralgia that the examiner was unable to connect to the 
bilateral knee arthralgia.  


Right Ear Hearing loss

Service medical records show that at an enlistment 
examination in January 1977, the pure tone thresholds, in 
decibels, at an audiological evaluation, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15







The report of an annual hearing test in July 1977, shows on 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5







The examiner noted that when the results were compared to a 
reference audiogram made six months earlier, the threshold 
shift was better.  

On an audiological evaluation in December 1983 for enlistment 
into the Air Force National Guard, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15







At a July 1986 examination for enlistment and initial flying 
class, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15







A reference audiogram in June 1987 while the veteran was in 
the Air Force Reserve established following exposure in noise 
duties showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15







The veteran was afforded a VA audiological examination in 
January 1993.  He reported a gradual loss of hearing but was 
not certain when he first became aware of a hearing problem.  
He noticed difficulty on the job, in social surroundings and 
with telephone conversations.  He had a history of noise 
exposure from cannon fire, tank and jet engine noise.  He 
experienced an occasional vertigo or dizziness but could not 
describe it. 

Pure tone thresholds for the right ear, in decibels, in 
January 1993, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35







The average threshold for the right ear was 18.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear.  

With his substantive appeal, the veteran submitted an undated 
second page of a medical examination that stated he was 
qualified for separation.  On the audiological evaluation 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
NA
15







In August 1995 the veteran submitted copies of several 
service medical records.  These included undated reports of 
audiological evaluation.  On one report where he qualified 
for enlistment and initial flying class III the report of an 
audiological evaluation showed pure tone thresholds for the 
right ear, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15







On another report showing that he qualified for flying class 
III and worldwide duty, the audiological evaluation, showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5







On a VA audiological evaluation in December 1999, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30







The average threshold (not including 500) for the right ear 
was 24.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear.  


Bilateral chondromalacia of the patellae

The RO granted service connection for bilateral 
chondromalacia of the patellae in an August 1993 rating 
decision and assigned a 10 percent evaluation effective from 
April 1992.  

Evidence considered included the reports of VA examinations.  
At a VA C&P general medical examination in January 1993 the 
veteran described developing pain in both knees in service, 
being told that he had chondromalacia of the patellae, and 
being placed on a permanent limited activity status with 
limited running and walking.  Post service he stated that his 
knees had gotten progressively worse with symptoms primarily 
in the right knee.  About five weeks earlier he was 
prescribed a Bledsoe brace for the right knee which he was 
wearing at the examination.  He stated that he still had 
rather severe pain in the knee, occasional catching, popping 
and giving way.  The brace did not help with these symptoms.  

The January 1993 VA general medical examination revealed that 
the veteran walked with a pronounced limp to the right lower 
extremity when his brace was removed.  He also had a rather 
pronounced limp with the brace.  He complained of 
considerable pain when moving about on the right knee.  Range 
of motion was 28 degrees of flexion, bilaterally and complete 
180 degrees extension, bilaterally.  He appeared to have 
moderate tenderness with complete extension of the right 
knee.  There was no evidence of any fluid and no localized 
tenderness of either knee joint or patella.  The 
medial/lateral support appeared to be excellent in both 
knees.  

The pertinent diagnosis in January 1993 was alleged history 
of chondromalacia of both patellae with pain, rather severe 
grinding and occasional giving out of the knees particularly 
the right knee which was more symptomatic than the left knee 
at the time of the examination.  

The veteran was afforded a VA C&P examination of joints in 
March 1994.  He described the onset of pain in both knees in 
military service approximately in 1974 and that his knee pain 
symptoms had increased over the years.  His orthopedic 
treatment involved careful activity, a heavy brace on the 
right knee, aspirin and a cane in the right hand.  He was 
able to operate a car for about one hour, limited by back and 
knee pain.  He could walk and stand for about ten minutes 
limited by similar symptoms.  

The veteran described chronic pain of both knees, severe on 
the right and moderate on the left; and partial collapsing of 
the knees, worse on the right.  He denied locking of either 
knee.  

Clinical findings at the March 1994 VA examination were that 
he was limping severely with the right leg and was using a 
cane in the right hand.  His reflexes were normal at the 
knees.  His knee motion was 0 to 140 degrees bilaterally.  
There was no increase in joint fluid at either knee.  
Patellar pain and crepitation were severe on the right and 
mild on the left.  The joint lines were nontender and the 
ligaments were normal.  Right knee pain was mostly in the 
patellar area when it occurred and a moderate left knee pain 
was rather generalized when it occurred.  

The diagnoses were chronic synovitis plus symptomatic 
patellar chondromalacia of the right knee and chronic 
synovitis of the left knee. 

March 1994 x-rays of the left knee revealed mild degenerative 
squaring of the medial femoral condyle.  No fracture, other 
bony abnormality or joint effusion was identified.  Joint 
spaces were adequately maintained.  

March 1994 x-rays of the right knee revealed joint spaces 
were adequately maintained.  No fracture, other bony 
abnormality or joint effusion was identified.  

The veteran was afforded a VA C&P examination of the joints 
in May 1996.  His complaints included knee pain described as 
"rather bothersome" on the right and "moderate" on the 
left.  The right knee had episodes of collapsing and also had 
occasional locking.  His health care was totally with VA and 
was mainly limited to medications.  

The May 1996 examination revealed that the veteran was 
limping with both legs that was attributed to back and lower 
extremity pain.  He wore large ligament stabilizing braces on 
both knees and these were removed for the examination.  The 
range of motion was zero to 140 degrees bilaterally.  There 
was no increase in joint fluid at either knee.  Patellar pain 
and crepitation were rather severe at both knees.  The medial 
joint-line was tender at the left knee.  The lateral joint-
line was negative at both knees.  The ligaments were normal.  
There was a moderate valgus alignment of the knees with nine 
centimeters between the ankles when the knees were touching.  
The x-rays of both knees in 1994 were normal except for some 
degenerative squaring of the medial, femoral condyle at the 
left knee.  

The May 1996 VA examiner concluded that both knees had 
chronic pain diagnosed as chronic synovitis plus symptomatic 
patellar chondromalacia.  The left knee also had some 
degenerative arthritis.  

In a June 1996 rating decision, the RO assigned a 10 percent 
evaluation for chondromalacia patella of each knee effective 
from April 1992.  

Additional VA outpatient treatment records show that the 
veteran sought periodic treatment for his knee disorders.  In 
January 1994 the veteran reported that his knee (not 
specified right or left) had been giving way on him, most 
recently in December 1993.  

He was walking with a cane in the right hand.  His knee 
reflexes were 1+ and equal bilaterally.  The collateral 
ligaments were somewhat lax in both knees.  There was no 
effusion.  The pertinent assessment was chronic knee problem 
with instability and occasional falls.  

The veteran was evaluated in May 1994 in physical medicine 
and rehabilitation for chronic back and knee pain.  He walked 
with a decided limp even while wearing a molded and hinged 
right knee brace.  He was not using any other ambulatory 
aids.  The impression was chondromalacia of the patellae, 
bilateral, by history.  

In August 1994 the veteran reported that the knee brace 
issued in January 1994 was working quite nicely.  In November 
1994 the veteran mentioned that his knee brace was working 
fairly well and that the main problem was his back pain.  
This became worse when his knee gave way in December 1993 and 
he fell off a ladder, injuring his back.  He walked very 
slowly and carefully, favoring the right leg.  There was a 
Don-Joy brace on the right leg.  The pertinent assessment was 
internal derangement of the right knee. 

A VA outpatient treatment record shows that in March 1999 the 
veteran was seen for a follow-up visit of his disabilities to 
include bilateral knee pain.  He described sharp and achy 
knee pain, more on the right than the left.  Clinical 
findings were that the strength in the lower extremities was 
equal, the legs showed no edema and there was no knee 
swelling.  The assessment and plan focused only on his 
chronic back pain.  

At a VA C&P examination in December 1999 the veteran stated 
that his symptoms had progressed over the years.  He had 
severe pain in his knees.  He wore valgus/varus braces on and 
off that apparently helped with the pain.  He could not walk 
without his braces for any distance at all.  His right knee 
gave out occasionally and his knees ached and hurt all the 
time.  He denied any other symptoms.  VA x-rays in December 
1999 revealed unremarkable knees bilaterally.  There was no 
fracture or dislocation and no definite effusion in either 
knee.

The VA examiner observed that the veteran wore bilateral 
valgus/varus knee braces and made a very dramatic entrance 
hobbling into the office.  There was some tenderness in the 
lateral joint space on the right.  No scars, other 
deformities and no effusions were noted.  The medial 
collateral ligament, the lateral collateral ligament, and the 
posterior cruciate ligament were negative bilaterally.  The 
anterior cruciate ligament had very slight laxity bilaterally 
but it was equal.  "The patellae [was] midline and mobile 
bilaterally."  A compression test was positive for crepitus 
and pain on the right and negative on the left.  Inhibition 
and distraction tests were also negative.  The McMurray test 
for meniscal damage was negative.  Range of motion findings 
showed flexion to 145 degrees bilaterally and extension was 
full, bilaterally.  

The December 1999 assessment was bilateral knee arthralgia.  
A positive compression test on the right indicated possible 
patellofemoral syndrome.  The x-rays were grossly 
unremarkable.  

Additional VA outpatient treatment records show reports of 
ongoing chronic pain, primarily lumbar pain, but also knee 
pain, right more than left.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (as 
amended, 67 Fed. Reg. 67,792-3 (November 7, 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2002).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).


Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 
(2002).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59 (2002).
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2002).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2002).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. 4.31 (2002).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. 4.71, Plate II (2002).

Ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between 0 degrees and ten degrees 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  A 50 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 20 degrees and 45 degrees.  A 60 percent evaluation 
requires extremely unfavorable ankylosis.  Ankylosis is 
considered to be extremely unfavorable when the knee is fixed 
in flexion at an angle of 45 degrees or more.  38 C.F.R. 
4.71a, Diagnostic Code 5256 (2002).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
4.71a, Diagnostic Code 5257 (2002).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. 4.71a, Diagnostic Code 5260 (2002).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  Malunion of the tibia and fibula 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability and a 10 percent rating if such disability 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Other considerations

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra- schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002)


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  




The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The RO has secured medical treatment 
records, and afforded the appellant several VA examinations.  

In February 2002 the appellant was advised of the provisions 
of the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes, however, that the veteran was provided 60 
days within which to send the information describing 
additional evidence or the evidence itself.  He was further 
notified that if information or evidence was received within 
one year from the date of the letter, and he was entitled to 
VA benefits, VA might be able to pay him from the date of 
receipt of his claim.

In February 2002 the veteran replied that he had "NO further 
evidence" to submit at that time.  Additionally, more than 
one year has passed since the date of the VCAA letter. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.




Service connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

Chronic right hip disorder

The Board finds that a chronic acquired right hip disorder 
was not incurred during active military service or secondary 
to service-connected bilateral knee disabilities.  

A chronic right hip disorder was never shown in service.  The 
veteran has related a history of hip symptoms starting in 
service and continuing to the present; however, service 
medical records show no complaints or diagnosis of a chronic 
right hip disorder.  In addition, prior to his discharge from 
active duty for training at an examination in June 1987, he 
did not report a painful right hip.  Without medical evidence 
of a right hip disorder in service and complaints of right 
hip pain first shown in March 1994, the evidence does not 
establish continuity of symptomatology.

Although the May 1996 VA examiner stated that based on the 
veteran's history of hip pain in the military there would be 
a direct relationship of the hip to the military, as noted 
above, the service medical records show that at periodic 
examinations the veteran did not report a history of a right 
hip disorder or complaints and no right hip disability was 
diagnosed.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(Board not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence).

The Board notes that the veteran claims that he has endured 
pain in his right hip due to an abnormal gait pattern and 
subsequent wearing in his right hip joint and that a VA 
examining physician stated that this was possible; however, 
the VA examining physician reported it as unlikely.  A 
layperson's account of what a physician said is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 
74-77 (1995); Flynn v. Brown, 6 Vet. App. 500, 503-04 (1994).  

Evidence against the veteran's claim is the May 1996 VA 
examiner's opinion that if there were no back pain in service 
and not for four years post service then the right hip 
problem diagnosed as chronic muscular strain plus referred 
pain from the back probably did not relate to military 
service.  As the evidence of record shows that the veteran 
denied back pain in service and it is not shown until more 
than four years post service, then the examiner's opinion 
does not provide a link between a right hip disorder and 
military service.  

The Board notes that service connection for a low back 
disorder was denied on a direct basis.  Service connection 
was granted based on a finding that a nonservice-connected 
low back disorder was aggravated by the service-connected 
knee disorder.  

Additional evidence against the veteran's claim is that the 
May 1996 VA examiner also opined that the hip problem 
probably did not relate to knee symptoms.  In addition, a VA 
examiner in December 1999 diagnosed right hip arthralgia but 
was unable to connect it to the service connected bilateral 
knee disorder. 

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Simply put, there is no competent medical evidence that the 
veteran currently has a chronic acquired right hip disorder 
which has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed right hip 
disorder and any alleged continuity of symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage supra.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
right hip disorder.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53.


Hearing loss of the right ear

The threshold question that must be resolved regarding this 
claim is whether the veteran has a legal claim that might 
entitle him to the VA benefit he seeks.  If his claim fails 
because of the absence of the legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 428-30 
(1994).

The veteran has claimed that during service he was exposed to 
cannon fire, tank and jet engine noise.  The veteran claims 
that his current right ear hearing loss is the result of that 
acoustic trauma.  

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
and post-service audiological findings that meet the criteria 
of 38 C.F.R. § 3.385.  

If the veteran had "normal" hearing upon his discharge, but 
developed hearing loss measurably to the criteria stated in 
38 C.F.R. § 3.385, and if the veteran can now establish a 
causal relationship between his hearing loss and service, 
service connected benefits will be granted.

The veteran's own opinions and statements linking his claimed 
condition to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Board notes that although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  Collette v. Brown, 82 F.3d 389 (1996).

Thus, although the veteran states that he has difficulty 
hearing with his right ear, the audiometric test results must 
meet the regulatory requirements for establishing a 
disability.  Then, if a current disability by VA criteria of 
right ear hearing loss exists, there must be a determination 
of a relationship between that disability and an injury or 
disease incurred in service or some other manifestation of 
the disability in service.  (See 38 C.F.R. § 3.385; Hensley 
v. Brown, 5 Vet. App. 155 (1993)).

Service medical records are negative for complaints or 
findings of hearing loss or injury to the ears.  Reports of 
several audiological examinations in service show right ear 
hearing within normal range.  

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  There is no post-
service evidence of record showing sensorineural hearing loss 
to a compensable degree during the first post service year.

While both VA audiological examinations of January 1993 and 
December 1999 noted high frequency hearing loss in the right 
ear at the 4000 decibel level, the audiometric testing of 
record fails to show a hearing loss in the right ear that is 
recognized as a disability under the provisions of 38 C.F.R. 
§ 3.385.  

The Board must conclude that the veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.385 is 
legally insufficient.  Therefore, entitlement to service 
connection for right ear hearing loss must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Initial increased evaluations

The Board notes that the veteran disagreed with the initial 
evaluation assigned for bilateral chondromalacia patellae.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, separate ratings may be warranted for 
separate periods of time, a practice known as "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
4.1. 4.2, 4.41 (2002).  The history of bilateral knee 
complaints has been reviewed and the functional impairment 
which can be attributed to pain or weakness has been taken 
into account.

This appeal commenced when the initial evaluation assigned 
was ten percent for right and left patellar chondromalacia 
under Diagnostic Code 5014.  The disability of patellar 
chondromalacia is not specifically listed in the Schedule and 
was rated by analogy to osteomalacia under Diagnostic Code 
5014.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  The Schedule 
provides that a disease under Diagnostic Code 5014 will be 
rated on limitation of motion of affected parts, as 
degenerative arthritis.  

To the extent that the veteran claimed that his disability 
was more severe, the RO agreed and has granted an initial 10 
percent disability evaluation for chondromalacia patella of 
the right knee and an initial 10 percent disability 
evaluation for chondromalacia patella of the left knee under 
the provisions of Diagnostic Code 5257 effective from April 
1992.  Diagnostic Code 5257 is for other impairment of the 
knee based on recurrent subluxation or lateral instability.  

Clearly, the veteran is competent to allege that he is worse, 
and that he has functional impairment.  However, the Board 
concludes that the evidence established by competent 
professionals is more probative than the veteran's 
statements.

The Board finds that the medical evidence in this case does 
not warrant assignment of an evaluation greater than 10 
percent for either knee under Diagnostic Code 5257 for other 
impairment of knee based on recurrent subluxation or lateral 
instability.  

The veteran complained of pain and his knees occasionally 
giving way.  The findings at the January 1993 VA examination 
were that the medial/lateral support appeared to be excellent 
in both knees.  In January 1994 the collateral ligaments were 
somewhat lax in both knees.  The ligaments were normal at the 
March 1994 and May 1996 VA examinations.  Clinical findings 
in December 1999 were that the anterior cruciate ligament had 
very slight laxity bilaterally and the other ligaments were 
negative bilaterally.  

The veteran's primary complaint regarding his chondromalacia 
bilateral patellae is pain.  Although the Board is required 
to consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

There is no evidence to support a finding of additional 
functional loss due to pain or other pathology not considered 
in the current rating.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).


These symptoms seem appropriately compensated by the current 
10 percent evaluation assigned.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2002), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. 4.14.

There is no evidence of ankylosis of either knee to warrant a 
higher evaluation under Diagnostic Code 5256.  There is no 
evidence of flexion limited to 30 degrees under Diagnostic 
Code 5260 or extension limited to 15 degrees under Diagnostic 
Code 5261.  The Board finds no schedular basis upon which to 
assign a higher disability evaluation.

The Board now considers whether the bilateral knee disability 
warrants additional assignment of separate evaluations.  The 
medical evidence must show impairment of the tibia or fibula, 
malunion or nonunion under Diagnostic Code 5262 or dislocated 
semilunar cartilage with frequent episodes of "locking", 
pain, and effusion into the joint under Diagnostic Code 5258.  
Such symptomatology is not shown in the record.

In the judgment of the Board, given the veteran's findings of 
mild disability, including evidence of giving way and pain 
with use, the currently assigned 10 percent rating for each 
knee under Diagnostic Code 5257 is appropriate.  The record 
lacks competent medical evidence that supports the grant of a 
higher rating for either knee.

Additionally, the Board notes that although earlier dated x-
ray studies were interpreted as showing some minor instance 
of degenerative arthritis and such opinions was based on the 
veteran's complaints of pain, the most recent radiographic 
studies of the knees have been negative for any 
osteoarthritic process.  Hence, increased or separate 
evaluation based on arthritis is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for chondromalacia 
patella of the right knee and against an evaluation in excess 
of 10 percent for chondromalacia patella of the left knee.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Board has also considered the provisions of 
Fenderson pertaining to staged ratings, staged ratings are 
not warranted in this case.  The evidence does not show 
disability warranting more than a 10 percent rating for each 
knee during any period under consideration, even in light of 
38 C.F.R. § 4.7.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R.  § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and considered the criteria for assignment of 
extraschedular evaluation; however, the RO did not grant 
entitlement to increased evaluations on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of the 
bilateral knee disability.  The record in this case does not 
demonstrate that the veteran has required frequent periods of 
hospitalization for either knee disability or that his 
bilateral knee disability markedly interfered with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for a chronic acquired 
right hip disorder is denied.

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral chondromalacia patella of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral chondromalacia patella of the right knee is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

